DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed October 22, 2019, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Objections
Claim 11 objected to because of the following informalities: 
Claim 11 recites “CaxTiS2”, and depends from claim 10, which depends from claim 1. The “x” is not defined in the claims, which renders the claim indefinite. For the purposes of this examination “x” will be read from the specification [page 6, line 22] as 0 ≤ x ≤ 1.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The term “estimated" in claim 8 is a relative term which renders the claim indefinite. The term "estimated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 2, 6, and 8 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ponrouch et al. (WO 2016050331 A1) hereinafter Ponrouch, in view of Kim et al (US 20150056515 A1) hereinafter Kim. 
Regarding claim 1, Ponrouch discloses a calcium-based secondary cell comprising [Abstract]:
a negative electrode that includes a negative-electrode active material, said negative-electrode active material being capable of accepting and releasing calcium ions [Abstract],
a positive electrode that includes a positive-electrode active material, said positive-electrode active material being capable of accepting and releasing calcium ions [Abstract],
an electrolyte arranged between the negative electrode and the positive electrode, said electrolyte comprising calcium ions dissolved in at least one solvent [Abstract],
a temperature control element able to set the operating temperature of the cell from 30 to 150°C [page 7, line 29-30],
While Ponrouch discloses a secondary battery but is silent on the positive-electrode active material is one or more titanium-based materials comprising at least titanium (IV) and sulfide.
Kim disclose a secondary battery and teaches positive active material may be titanium disulfide (TiS2) [0127], improving both capacity and lifetime characteristics [0008].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ponrouch to incorporate the titanium disulfide (TiS2) as an active material of Kim to improve capacity and charge/discharge characteristics.

	Regarding claim 2, modified Ponrouch discloses the titanium-based material is of general formula CaxLyTiS2 wherein 0 < x < 1, 0 < y < 6, and L is a solvent molecule. Where x=0, y=0 the general formula becomes TiS2 [0127 of Kim].

	Regarding claim 6, modified Ponrouch discloses secondary battery but is silent on the titanium-based material is TiS2 [0127 of Kim].
Regarding claim 8, modified Ponrouch discloses secondary battery but is silent on the titanium-based material presents an activation energy for calcium ions migration of around 0.8 eV, and an estimated diffusion coefficient for calcium ions that is higher than 10-17 cm2.s-1 at room temperature. Since modified Ponrouch discloses the TiS2 active material above, it is expected that the material will have the above physical properties because these property are inherent to the material.
	When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112- 2112.02.

	Regarding claim 9, Ponrouch further discloses the negative electrode material is a calcium metal anode or a calcium alloy anode, and preferably a calcium metal anode [page 11, line 7].

	Regarding claim 10, Ponrouch further discloses the electrolyte comprising calcium ions is chosen from Ca(BF4)2 [page 5, line 1-5]. 

	Regarding claim 11, modified Ponrouch further discloses the electrolyte contains Ca(BF4)2, when the titanium-based material is CaxTiS2. (Ca(BF4)2 as electrolyte [page 20, line 32].

	Regarding claim 12, Ponrouch further discloses the solvent is chosen from ethylene carbonate (EC) [page 5, line 25-26].

	Regarding claim 13, Ponrouch further discloses a method for operating a calcium-based secondary cell said method comprising the step of setting cell operating temperature from 30°C to 150°C [page 7, line 29-31].

	Regarding claim 14, modified Ponrouch discloses the step of setting cell operating temperature comprises a temperature control element [page 7, line 14].

15, modified Ponrouch discloses method comprising the step of applying a voltage from 0.6 to 2.5 V, for intercalating calcium ions in the titanium-based material (The positive-electrode active material may include any material that reacts reversibly with calcium preferably at a potential higher than -1.5V) [page 16, line 30-32].

	Regarding claim 16, modified Ponrouch discloses a non-aqueous calcium-based secondary battery [Abstract] comprising a calcium-based secondary cell [page 1, line 3-5].

	Regarding claim 17, modified Ponrouch discloses an electronic device or a stationary power generating device [page 1, line 3-5] comprising a non-aqueous calcium-based secondary battery [Abstract].

3.	Claim 3-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponrouch et al. (WO 2016050331 A1) hereinafter Ponrouch, and in view of Kim et al (US 20150056515 A1) hereinafter Kim and in further view Maxwell et al. ("Stability of Prismatic and Octahedral Coordination in Layered Oxides and Sulfides Intercalated with Alkali and Alkaline-Earth Metals", Cited in IDS 10/22/2019.
	
	Regarding claim 4, modified Ponrouch discloses secondary battery but is silent on the titanium-based material is of general formula CaxTiS2 wherein 0 < x < 1. Maxwell  discloses secondary battery [page 7898, column 1, line 6-8]  and further teaches x~0.5, CaTiS2 may be possible [page 7901, column 1, line 3-8]). The topology (P3

[page 7901, column 1, line 17-22].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ponrouch to incorporate the calcium titanium disulfide (CaxTiS2) at x~0.5 [page 7901, column 1, line 17-20]  as an active material of Maxwell to stabilize the P3 structures of large cations of Calcium (Ca) [page 7901, column 1, line 17-20].

	Regarding claim 3 and 5, modified Ponrouch discloses secondary battery but is silent on titanium-based material of general formula CaxTiS2 comprises calcium species Cax intercalated within the TiS2 material and the titanium-based material is of general formula CaXLyTiS2 wherein 0 < x < 1, 0 < y < 6, and L is a solvent molecule. Where x=1, y=0 the formula becomes CaTiS2.
	Maxwell discloses secondary battery and further teaches intercalation of Ca-ions into TiS2 where the compounds CaxTiS2 are formed [page 7901, column 1, line 1-8]. 
O3 structures generally become more stable depending on the degree of iconicity for TiS2, intercalating highly electropositive elements like Calcium (Ca) stabilizes O3 [page 7902, column 1, line 7-12]. 
Ponrouch to incorporate the intercalation of Ca-ions into TiS2 of Maxwell to stabilize the O3 structures.

	Regarding claim 7, modified Ponrouch discloses secondary battery but is silent on the titanium-based material is selected from the group consisting of: TiS2 (01 structure), CaTiS2 (03 structure), CaxTiS2 wherein 0 < x < 1 (01, 03 or P3 structure), and mixtures thereof l. Maxwell discloses secondary battery and further teaches TiS2 compounds without intercalating A-cations favor 01 structures, fully intercalated ATiS2 prefers O3 for Ca, but at intermediate concentrations TiS2 prefer P3 structures [page 7900, column 2, line 16-16].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ponrouch to incorporate the different intercalation structures of Ca-ions into TiS2 of Maxwell to provide stability in different stacking sequences.


	
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	

	Ponrouch et al.(WO 2016050329 A1) an electrolyte suitable for calcium-based 

secondary cells.

	Jeong et al. (KR 20150142786 A) calcium secondary battery comprising a TiS_2 

anode and an electrolyte.

	Zhamu et al. (US20160293954 A1) metal ion-exchanging battery.



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        




/Maria Laios/Primary Examiner, Art Unit 1727